Eiber, J.,
dissents and votes to affirm the judgment appealed from, with the following memorandum, in which Sullivan, J. P., concurs. It is well settled that issues of credibility are primarily for the hearing court, and on appeal its factual findings should be accorded great weight and not be disturbed lightly (see, People v Prochilo, 41 NY2d 759; People v Gonzalez, 184 AD2d 525, 526; People v Foster, 173 AD2d 841). In the case before us, the hearing court, which had the advantage of seeing and hearing the witnesses, fully credited the arresting *525officer’s testimony that he stopped the defendant’s vehicle because the defendant appeared to be under the legal driving age. Since the hearing court’s determination is supported by the record, I cannot agree with my colleagues’ conclusion that the arresting officer lacked reasonable suspicion to stop the defendant’s vehicle, and I therefore vote to affirm.
Although the majority finds the arresting officer’s testimony incredible because he observed the defendant for only a few seconds before forming the opinion that he was under the legal driving age, this conclusion fails to fully take into account the circumstances of the viewing. In fact, the record reveals that when the officer first observed the defendant, he was seated in an open convertible which was approaching the officer’s patrol car from the opposite direction. Thus, the arresting officer actually had an ample opportunity to observe the defendant’s physical appearance. Moreover, the fact that the defendant was actually 22 years old does not render the officer’s claim that he had a more youthful appearance incredible, and, indeed, the hearing court, which had the advantage of personally observing the defendant, agreed that he did appear younger than his actual age. The officer’s belief that the defendant might be under the age of 17, which is the minimum age at which an individual in New York can apply for a driver’s license (see, Vehicle and Traffic Law § 502), was also supported by his observation that the defendant’s head barely reached over the steering wheel. Based upon the defendant’s youthful appearance and height, the officer could have reasonably formed the belief that the convertible was being operated by an individual under the legal driving age, justifying a stop and inquiry (see, People v Moro, 101 AD2d 747 [reasonable suspicion that automobile was being operated by a person under age justified stop and inquiry]; see also, People v Jerome, 100 AD2d 397 [ample justification for stop of the defendant’s vehicle existed where police, believing the minimum age for renting a car was 25, stopped a rental vehicle because its occupants appeared to be under that age]).
Furthermore, the fact that the arresting officer followed the defendant’s vehicle for approximately 20 blocks does not render his explanation for the stop incredible or pretextual. A fair reading of the record indicates that while the arresting officer was following the defendant’s convertible, he performed a license plate check on the vehicle, and did not pull the defendant over until he had confirmed that his convertible had not been reported stolen. Since the information that the convertible was not stolen had no bearing on the issue of *526whether the defendant was licensed to drive it, the results of the license plate check did not dissipate the officer’s reasonable suspicion that the defendant was an underage, unlicensed driver. Under these circumstances, the hearing court properly-denied the defendant’s motion to suppress the 102 vials of crack cocaine which were recovered from his person following his arrest.